       Case 2:19-cv-13886-EEF-JCW Document 1 Filed 11/26/19 Page 1 of 6



                             UNITED STATES DISTRICT COURT

                            EASTERN DISTRICT OF LOUISIANA


 BISSO MARINE, LLC and                               CIVIL ACTION NO.
 BISSO PROPERTIES, INC.
                                                     SECTION “__,” MAG. ___

 VERSUS                                              JUDGE

                                                     MAGISTRATE
 QUANTA MARINE SERVICES, LLC


                                            COMPLAINT

       NOW INTO COURT, through undersigned counsel, come Plaintiffs, Bisso Marine, LLC

(“Bisso Marine”) and Bisso Properties, Inc. (“Bisso Properties”) (Bisso Marine and Bisso

Properties collectively, “Bisso” or “Plaintiff”), and for their Complaint against Defendant, Quanta

Marine Services, LLC (“Quanta” or “Defendant”), and stating an admiralty and maritime claim

within the meaning of Rule 9(h) of the Federal Rules of Civil Procedure, respectfully represent

upon information and belief as follows:

                                                1.

       This is an admiralty and maritime claim within the meaning of Rule 9(h) of the Federal

Rules of Civil Procedure. Jurisdiction is based on 28 U.S.C. § 1333 and 46 U.S.C. § 30101, as well

as supplemental jurisdiction under 28 U.S.C. §1367(a). Venue is appropriate in this judicial

district pursuant to 28 U.S.C. § 1391(b).

                                                2.

       Plaintiff Bisso Marine is a Louisiana limited liability company, registered to do and doing

business in Louisiana, and Plaintiff Bisso Properties is a Louisiana corporation, registered to do

and doing business in Louisiana.
       Case 2:19-cv-13886-EEF-JCW Document 1 Filed 11/26/19 Page 2 of 6




                                               3.

       Defendant, Quanta Marine Services, LLC (“Quanta”), is a Delaware limited liability

company, registered to do and doing business in Louisiana.

                                               4.

       During all relevant times, Quanta was the owner and operator of the derrick barge BISSO

SUBSEA VISION (“BSV”).

                                               5.

       During all relevant times, Bisso Properties owned, and Bisso Marine was the lessee and

operator of, the wharf known as the Bisso New Orleans wharf (the “Wharf”), located at the foot

of Walnut Street in New Orleans, Louisana.

                                               6.

       In December 2018, the BSV was moored outboard of the spacer barge MCD 358 (the

“Spacer Barge”) at the Wharf.

                                               7.

       Between December 17 and December 20, 2018, Quanta employees deballasted the BSV,

causing her to rise in the water alongside the Spacer Barge while moored at the Wharf.

                                               8.

       The Quanta employees failed to adequately slack the mooring lines connecting the BSV to

the Spacer Barge throughout the de-ballasting process, causing the lines between those vessels to

become excessively tight as the BSV rose in the water.

                                               9.

       Quanta’s failure to properly monitor the deballasting process and regularly and adequately

slack the mooring lines resulted in the BSV raising the outboard side of the Spacer Barge out of


                                               -2-
          Case 2:19-cv-13886-EEF-JCW Document 1 Filed 11/26/19 Page 3 of 6



the water, which in turn drove the wharf-side of the Spacer Barge down into the Wharf pilings,

causing extensive structural damage to the Wharf and damaging two large Yokohama fenders.

                                                  10.

          Bisso Marine had a marine surveyor survey the Wharf on December 27, 2018. The marine

surveyor determined that the damage to the Wharf was caused by Quanta’s failure to slack the

BSV’s mooring and winch wires during the deballasting operation.

                                                  11.

          Despite amicable demand, Quanta has not paid Bisso for the over $140,000.00 in repair

costs for the damage to the Bisso Wharf caused by the negligence of Quanta’s employees and

vessel.

                                                  12.

          Prior to and after the period described above, Quanta stored various equipment at the Bisso

yard in New Orleans, Louisiana (the “Yard”). The equipment, upon information and belief, was

used or intended for use on one or more Quanta vessels and consisted of the following (collecting

the “Equipment”):

             1.   One 40-foot conex box with contents
             2.   Two 20-foot conex boxes with contents
             3.   One Yokohama fender
             4.   One PDI halftrack roller
             5.   One PDI adjustable endo roller
             6.   Three Rockaway pipe joints

                                                  13.

          There is a course of dealing and course of performance between Quanta and Bisso whereby

Bisso allowed Quanta to store equipment on Bisso’s property in exchange for payment pursuant

to Bisso’s standard rate sheet. Quanta paid for such services prior to and during the relevant period.




                                                  -3-
         Case 2:19-cv-13886-EEF-JCW Document 1 Filed 11/26/19 Page 4 of 6



                                                 14.

         Despite amicable demand, Quanta has not paid storage fees for the Equipment since

January 31, 2019, resulting in over $375,000.00 in storage fees, which continue to accrue.

                                                 15.

         All and singular, the foregoing is true and correct and within the admiralty and maritime

jurisdiction of this Honorable Court.

                                                 16.

         Bisso reserves the right to supplement and amend this Complaint as necessary and

appropriate through the discovery of additional information relevant hereto.



                         Count One: General Maritime Law Negligence

                                                 17.

         Bisso repeats, re-alleges, and incorporates as if fully set forth herein Paragraphs 1-16

above.

                                                 18.

         As set forth above, Quanta failed to exercise reasonable care in the operation of its vessel

the BISSO SUBSEA VISION, resulting in physical damage to Bisso’s Wharf and other property

and related economic damages. Quanta is liable to Bisso for the full repair cost of the Wharf and

other property, and all related economic damages caused by the incident and any additional

amounts proved at trial of this matter, including pre-judgment interest, attorney’s fees and costs.

                                 Count Two: Breach of Contract

                                                 19.

         Bisso repeats, re-alleges, and incorporates as if fully set forth herein Paragraphs 1-16

above.


                                                 -4-
         Case 2:19-cv-13886-EEF-JCW Document 1 Filed 11/26/19 Page 5 of 6



                                                20.

         Bisso’s agreement to store the Equipment at the Bisso Yard was conditioned on Quanta’s

payment for such services pursuant to Bisso’s standard rate sheet terms. Quanta agreed to and

performed pursuant to those same terms during the course of Bisso and Quanta’s business

relationship. Quanta’s failure to pay for storage of the Equipment is a breach of those terms and

the course of dealing and course of performance between the parties. Quanta is liable to pay the

outstanding balance of over $375,000.00 in storage fees, which continue to accrue and any

additional amounts proved at trial of this matter, including pre-judgment interest, attorney’s fees

and costs.

                      Count Three: Unjust Enrichment/Quantum Meruit

                                                21.

         Bisso repeats, re-alleges, and incorporates as if fully set forth herein Paragraphs 1-16

above.

                                                22.

         In the alternative to County Two, Bisso has suffered impoverishment due to Quanta’s non-

payment of the storage fees, there is a connection between the enrichment and resulting

impoverishment, Quanta has no justification for its refusal to pay for Bisso’s storage services, and

no other remedy at law is available for the recovery for the valid and reasonable sums due Bisso.

Therefore, Quanta is liable to Bisso in the amount of over $375,000.00 in storage fees, which

continue to accrue, and any additional amounts proved at trial of this matter, including pre-

judgment interest, attorney’s fees and costs.




                                                -5-
       Case 2:19-cv-13886-EEF-JCW Document 1 Filed 11/26/19 Page 6 of 6



       WHEREFORE, Plaintiffs, Bisso Marine, LLC and Bisso Properties, Inc. pray that

defendant Quanta Marine Services, LLC be served with this Complaint and that, after due

proceedings are had there be judgment in favor of Plaintiffs against Defendant for all expenses,

damages and losses sustained as a result of the disputes described above, including attorney’s fees,

pre-judgment interest and costs, as well as all other relief to which Plaintiffs may be entitled under

law, contract, or equity.

                                                       Respectfully submitted,

                                                       /s/ David L. Reisman
                                                       David L. Reisman (LA Bar #21833)
                                                       Raymond T. Waid (LA Bar #31351)
                                                       LISKOW & LEWIS
                                                       701 Poydras Street, Suite 5000
                                                       New Orleans, Louisiana 70139-5099
                                                       Telephone: (504) 581-7979
                                                       dreisman@liskow.com
                                                       rwaid@liskow.com

                                                       Attorneys for Bisso Marine, LLC and Bisso
                                                       Properties, Inc.




                                                 -6-
